Court of Appeals
                         Sixth Appellate District of Texas

                                  JUDGMENT


Nikita West, Appellant                              Appeal from the 188th District Court of
                                                    Gregg County, Texas (Tr. Ct. No. 50724-
No. 06-22-00031-CR        v.                        A). Memorandum Opinion delivered by
                                                    Chief Justice Morriss, Justice Stevens and
The State of Texas, Appellee                        Justice van Cleef participating.



       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment by deleting
“aggravated assault” as the offense for which appellant was convicted and replacing it with
“aggravated robbery.” Likewise, we delete “2nd Degree Felony” as the degree of offense for
which appellant was convicted and replace it with “First-Degree Felony.” We affirm the trial
court’s judgment, as modified.
       We note that the appellant, Nikita West, has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                    RENDERED NOVEMBER 4, 2022
                                                    BY ORDER OF THE COURT
                                                    JOSH R. MORRISS, III
                                                    CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk